Citation Nr: 1045442	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-18 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral 
hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent 
for tinnitus.

3.  Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to January 
1992. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the RO in Oakland, 
California, which continued noncompensable, 10 percent and 50 
percent ratings for bilateral hearing loss, tinnitus and PTSD, 
respectively, and denied entitlement to TDIU.  The Veteran has 
since relocated, and his claims are now being handled by the RO 
in Wichita, Kansas.  

The Veteran testified at an August 2010 videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

The Board notes there was a change in representation during the 
pendency of the appeal.  The Veteran is currently represented by 
AMVETS.

The issues of increased rating for PTSD and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

In August 2010, at his hearing before the Board and prior to the 
promulgation of a decision in the appeal, the Veteran submitted a 
written statement requesting that his claims for increased 
ratings for bilateral hearing loss and tinnitus be withdrawn from 
appellate review.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to a compensable disability 
rating for bilateral hearing loss have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2. The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to a disability rating in 
excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2010).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.101, 20.202 (2010).

At his August 2010 hearing before the undersigned, the Veteran 
submitted a statement expressing his desire to withdraw his 
appeal as to the issues of entitlement to increased ratings for 
bilateral hearing loss and tinnitus.  As of this time, the Board 
had not yet issued a final decision on this case; therefore the 
Veteran's withdrawal of these issues is valid.  

For the foregoing reasons, the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the Veteran's appeal as to these 
issues should be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

The issue of entitlement to a compensable disability rating for 
bilateral hearing loss is dismissed.

The issue of entitlement to a disability rating in excess of 10 
percent for tinnitus is dismissed.


REMAND

The Veteran is seeking an increased disability rating for his 
service-connected PTSD, currently evaluated as 50 percent 
disabling, and entitlement to TDIU.  After a thorough review of 
the claims file, the Board finds that the record is not 
sufficiently developed to ensure an informed decision on these 
issues.  

The record reflects that the Veteran was most recently scheduled 
for a VA examination for evaluation of his PTSD in February 2009.  
The Veteran failed to report for this examination.  The following 
day, the Veteran informed the RO in a written statement that he 
missed the examination because he had been out of town.  He 
requested that the examination be rescheduled.  The examination, 
however, was not rescheduled, and the Veteran's claims were 
readjudicated in an April 2009 statement of the case (SOC).  

In this case, the most recent VA examination of record is from 
November 2007.  At the time, the Veteran was living in 
California.  The Veteran moved to Kansas sometime in 2008.  At 
the August 2010 videoconference hearing, the Veteran testified 
that he was now seeking treatment for his PTSD more frequently 
than he had been in California.  In this regard, while the 
November 2007 examination does not appear to be "dated," there is 
some indication in the record that the Veteran's disability may 
have since gotten worse.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (stating that where the evidence 
of record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted).  In view of the 
foregoing, the Board finds the most recent examination report to 
be inadequate upon which to base the decision in this case.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  As 
such, the case must be remanded to schedule the Veteran for a new 
psychiatric examination to assess the current severity of his 
PTSD.

The Board observes that the claims file does not contain any 
medical treatment records beyond March 2009.  As the Veteran 
testified at the August 2010 hearing that he was currently 
receiving treatment for PTSD at the VA medical center in Wichita, 
the AOJ on remand should obtain all outstanding VA medical 
records relating to his PTSD treatment.  

With respect to the Veteran's claim for TDIU, the Board finds 
this issue to be inextricably intertwined with any questions as 
to his entitlement to an increased rating for PTSD.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board 
cannot fairly proceed in adjudicating this issue until any 
outstanding matter with regard to the increased rating claim has 
been resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any and all 
outstanding VA treatment records relating 
to PTSD from April 2009 to present.  All 
efforts to obtain these records should be 
documented in the claims file.

2.  The AOJ should then schedule the 
Veteran for an appropriate VA examination 
to evaluate the current severity of his 
PTSD.  The claims file must be made 
available to the examiner and the examiner 
must note in the examination report that 
the file was reviewed.  Any appropriate 
testing should be conducted, and the 
results reviewed, prior to the final 
opinion.  The examiner should describe all 
findings in detail and explain the 
rationale for any conclusions reached.  

In addition, the examiner should render an 
opinion as to whether the Veteran's 
service-connected disabilities (PTSD, 
bilateral hearing loss and tinnitus), 
alone, render him unemployable.  The 
examiner should explain the rationale for 
any opinion given regarding the effect of 
the Veteran's service-connected 
disabilities on his ability to obtain or 
maintain substantially gainful employment.  
In doing so, the examiner should be mindful 
that "substantially gainful occupation" 
refers to, at a minimum, the ability to 
earn a living wage, and that marginal 
employment is not considered substantially 
gainful employment.  See 38 C.F.R. 
§ 4.16(a); Moore v. Derwinski, 1 Vet. App. 
83 (1991).  

3.  Thereafter, the AOJ should readjudicate 
the claims.  All new evidence received 
since the issuance of the April 2009 SOC 
should be considered.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished an SSOC and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


